Exhibit 10.71




TRANSACTION AGREEMENT
Transaction Agreement (this “Agreement”), dated as of April 15, 2020, by and
among New York Knicks, LLC, a Delaware limited liability company (“Knicks LLC”),
Westchester Knicks, LLC, a Delaware limited liability company (“Westchester
Knicks”), Knicks Gaming, LLC, a Delaware limited liability company (“Knicks
Gaming”), Knicks Holdings, LLC, a Delaware limited liability company (“Knicks
Holdings”), MSG NYK Holdings, LLC, a Delaware limited liability company (“MSG
NYK Holdings”), MSG Sports, LLC, a Delaware limited liability company (“MSG
Sports”), The Madison Square Garden Company (to be renamed Madison Square Garden
Sports Corp.), a Delaware corporation (“MSG” and together with Knicks LLC,
Westchester Knicks, Knicks Gaming, Knicks Holdings, MSG NYK Holdings and MSG
Sports, the “Team Parties”), MSG Arena, LLC, a Delaware limited liability
company (“Arenaco”), MSG Arena Holdings, LLC, a Delaware limited liability
company (“Arena Holdco” and together with Arenaco, the “Arena Companies”), MSG
National Properties, LLC, a Delaware limited liability company (“National
Properties”), MSG Entertainment Group, LLC, a Delaware limited liability company
(formerly MSG Sports & Entertainment, LLC) (“MSGE Group”), MSG Entertainment
Spinco, Inc., a Delaware corporation (to be renamed Madison Square Garden
Entertainment Corp.) (“Spinco” and together with the Arena Companies, National
Properties and MSGE Group, the “Spinco Parties”), Charles F. Dolan (“CD”), Helen
A. Dolan (“HD”), James L. Dolan (“JD” and together with CD, HD and the Team
Parties, the “Principal Owners,” and the Principal Owners and the Spinco Parties
being referred to collectively as the “Transaction Parties”), solely with
respect to Section 7, the Charles F. Dolan 2018 Grantor Retained Annuity Trust
#1M (the “CFD 2018 GRAT”), the Helen A. Dolan 2018 Grantor Retained Annuity
Trust #1M (the “HAD 2018 GRAT”), the Charles F. Dolan 2019 Grantor









--------------------------------------------------------------------------------




Retained Annuity Trust #1M (the “CFD 2019 GRAT”) and the Helen A. Dolan 2019
Grantor Retained Annuity Trust #1M (the “HAD 2018 GRAT” and together with the
CFD 2018 GRAT, the HAD 2018 GRAT and the CFD 2019 GRAT, the “New Trusts”), on
the one hand, each Principal Owner c/o Madison Square Garden Sports Corp., Two
Pennsylvania Plaza, New York, New York 10121, Attn: General Counsel and each
Spinco Party c/o The Madison Square Garden Company, Two Pennsylvania Plaza, New
York, New York 10121, Attn: General Counsel; and the National Basketball
Association (“NBA”), on the other hand, c/o National Basketball Association,
Olympic Tower, 645 Fifth Avenue, New York, New York 10022, Attn: General
Counsel.


RECITALS
A.    The NBA and certain of the Transaction Parties are parties to (i) the
Agreement and Undertaking (the “2015 Agreement and Undertaking”), dated as of
September 28, 2015, from certain of the Transaction Parties and certain other
entities in favor of the NBA Entities (as defined therein), and (ii) the
Transfer Consent Agreement (the “Transfer Consent Agreement” and together with
the 2015 Agreement and Undertaking, the “2015 Agreements”), dated as of
September 28, 2015, among certain of the Transaction Parties and certain other
entities and the NBA.
B.    MSG plans to separate (the “Spin-Off”) its entertainment business (which
includes the Madison Square Garden Arena (the “Arena”)) from its sports business
(which includes the NBA membership known as the New York Knickerbockers (the
“Membership”) and all assets comprising the New York Knickerbockers basketball
team (collectively with the Membership, the “Knickerbockers”) on April 17, 2020
(the “Spin-Off Date”).


2





--------------------------------------------------------------------------------




C.    After giving effect to the Spin-Off, MSG will remain a publicly-traded
company listed on the New York Stock Exchange (the “NYSE”).
D.    As steps in effecting the Spin-Off, on the date hereof, (i) MSG Sports
will distribute its 100% ownership interest in Knicks Holdings to its direct
wholly-owned subsidiary MSG NYK Holdings, (ii) MSGE Group will distribute its
100% ownership interest in Arena Holdco to its indirect wholly-owned subsidiary
National Properties (iii) MSGE Group will distribute its 100% ownership interest
in MSG Sports to its direct parent MSG (the transactions described in clauses
(i), (ii) and (iii) collectively, the “Distribution”), and (iv) MSGE Group will
become a subsidiary of Spinco (together with the Distribution and the Spin-Off,
the “Proposed Transactions”).
E.    In connection with the Spin-Off, on the Spin-Off Date, (i) Arenaco will
enter into the Arena License Agreement (the “Arena License Agreement”) with
Knicks LLC pursuant to which the Knicks team will play its home games at the
Arena and (ii) a subsidiary of Spinco will enter into the Sponsorship Sales and
Service Representation Agreement (the “Sponsorship Sales and Service
Representation Agreement”) with Knicks Holdings pursuant to which the subsidiary
of Spinco will act as sales and service representative for sponsorships with
respect to the Knickerbockers.
F.    After giving effect to the Proposed Transactions: (i) all of the
membership interests of Arenaco will be directly owned by Arena Holdco, (ii) all
of the membership interests of Arena Holdco will be directly owned by National
Properties, (iii) all of the membership interests of National Properties will be
directly owned by S&E, LLC, (iv) all of the membership interests of S&E LLC will
be directly owned by Spinco, and (v) Spinco will be a publicly-traded company
listed on the NYSE.


3





--------------------------------------------------------------------------------




G.    After giving effect to the Proposed Transactions, the direct and indirect
ownership of the Team Parties will be as set forth on Schedule 1(xiv).
H.    After giving effect to the Proposed Transactions: (i) the ultimate
ownership of the Knickerbockers, the Team Parties and the Arena immediately
following the Spin-Off by the stockholders of MSG (with respect to the
Knickerbockers and the Team Parties) and Spinco (with respect to the Arena),
respectively, shall be the same as it was immediately prior to the Spin-Off
(including the Dolan family’s ability to elect a majority of the board of
directors), and (ii) the Spinco Parties will no longer own any direct or
indirect interest in the Knickerbockers or any Team Party.
I.    The Proposed Transactions require the approval of the NBA. The NBA has
approved the Proposed Transactions upon the condition that each of the
Transaction Parties executes, delivers and performs this Agreement and the
Closing Certificate (as defined below).
NOW, THEREFORE, in consideration of the approval by the NBA of the Proposed
Transactions, the Transaction Parties agree and undertake in favor of the NBA
and the other Affiliated NBA Parties (as defined below), subject to the NBA’s
confirmation in Section 7 below, as follows:
1.    The Transaction Parties jointly and severally represent, warrant and agree
as follows:
(i)    Each Transaction Party that is an entity is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation, and has the power and authority to own, operate and lease its
properties and to carry on its business. Each Transaction Party has the power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement constitutes a valid and binding obligation
of each Transaction Party, enforceable against it in accordance with its terms.


4





--------------------------------------------------------------------------------




(ii)    All consents, approvals and filings necessary for the consummation of
the Proposed Transactions have been obtained or made and are in full force and
effect.
(iii)    There is no action, suit or proceeding pending or, to the knowledge of
any Transaction Party, threatened against any Transaction Party that is
reasonably likely to result in a material adverse change in the business,
properties, assets or prospects or in the condition, financial or otherwise (a
“Material Adverse Change”), of such Transaction Party, or which is reasonably
likely to prevent, impede or adversely affect the consummation of the Proposed
Transactions. There is no order, writ, injunction or decree that has been issued
by, or, to the knowledge of any Transaction Party, requested by, any court or
governmental agency which has resulted or is reasonably likely to result in any
Material Adverse Change with respect to any Transaction Party or which is
reasonably likely to prevent, impede or adversely affect the consummation of the
Proposed Transactions or, with respect to the Principal Owners, the operation of
the Membership.
(iv)    Each Transaction Party is in compliance in all material respects with
all laws, regulations and orders, federal, state, provincial or otherwise,
except where the failure to be in compliance (individually or collectively)
would not be reasonably likely to result in a Material Adverse Change with
respect to such Transaction Party or have a material adverse effect on the
ability of such Transaction Party to conduct its business as currently conducted
or, with respect to the Principal Owners, the operation of the Membership.
(v)    Each Transaction Party has performed in all material respects all
obligations required to be performed by such Transaction Party to date with
respect to the Proposed Transactions. No Transaction Party is in default under
any material contract, agreement, lease, or other instrument relating to the
Proposed Transactions to which such Transaction Party is a party or by which
such Transaction Party is bound. Each of the Transaction Documents (as defined
below)


5





--------------------------------------------------------------------------------




constitutes a valid and binding obligation enforceable against each Transaction
Party that is a party thereto in accordance with its terms.
(vi)    The execution and delivery of this Agreement and the Transaction
Documents, and the compliance by the Transaction Parties with their terms, will
not conflict with, or result in the breach or termination of, any of the terms,
conditions or provisions of, or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon any Transaction Party’s
properties or assets pursuant to any indenture, mortgage, lease, agreement or
other instrument to which such Transaction Party is a party or by which such
Transaction Party is bound. The Proposed Transactions will have no material
adverse effect on the business, assets, operations or condition, financial or
otherwise, of Knicks LLC, any other Team Party, Arenaco, the Knickerbockers or
the Arena.
(vii)    After giving effect to the Proposed Transactions and except as provided
in Schedule 1(vii), none of the assets of Knicks LLC (including the Membership)
or assets of any other Team Party constituting Basketball-Related Assets,
including direct or indirect ownership interests in the Knickerbockers or any
Team Party (except for shares of MSG that may be pledged without NBA approval as
provided in Section 3 of the Transfer Consent Agreement), are, and after giving
effect to the Proposed Transactions none of such assets will be, pledged to
secure the indebtedness or obligations of any person or entity. After giving
effect to the Proposed Transactions and the potential financing contemplated by
National Properties to occur subsequent to the Proposed Transactions, neither
the Arena nor any direct or indirect ownership interests in the Arena Companies
or National Properties (except for shares of Spinco that may be pledged without
NBA approval to the same extent shares of MSG may be pledged without NBA
approval as provided in Section 3 of the Transfer Consent Agreement) are, and
after giving effect to the Proposed


6





--------------------------------------------------------------------------------




Transactions none of such assets or interests will be, pledged to secure the
indebtedness or obligations of any person or entity. As used in this Agreement,
the terms “interest” and “ownership interest” shall include, individually and
collectively, each economic, voting, management, disposition and other right
associated with such interest or ownership interest, including, without
limitation, the right to receive dividends and distributions upon a sale
transaction or otherwise.
(viii)    After giving effect to the Proposed Transactions and except as
provided in Schedule 1(vii), the Transaction Parties do not have, and after
giving effect to the Proposed Transactions, the Transaction Parties will not
have (as of the Spin-Off Date), any Enterprise Indebtedness (as defined in the
NBA Debt Policies).
(ix)    None of the Transaction Parties has any Claims (as defined below)
against any of the Affiliated NBA Parties, except for claims of the type
described in Section 3(b).


(x)    The Proposed Transactions (other than the Spin-Off) have been consummated
today and the Spin-Off shall be consummated on the Spin-Off Date, in each case
in accordance with the terms of the documents listed on Schedule 1(x) (the
“Transaction Documents”).
(xi)    Except as provided in the Transaction Documents and except as provided
in Schedule 1(vii), there are no agreements, arrangements or understandings,
whether written or oral, among any of the Transaction Parties or their
respective Affiliates (as defined below) relating to or entered into in
connection with the Proposed Transactions or relating to the ownership, control,
management, right to transfer direct or indirect interests in, or financing of
the Knickerbockers or any of the Transaction Parties (including, without
limitation, partnership or shareholders agreements). The NBA has received true
and complete copies of each of the Transaction Documents, including the Arena
License Agreement, the Sponsorship Sales and Service


7





--------------------------------------------------------------------------------




Representation Agreement and the Team Sponsorship Allocation Agreement, in the
forms to be entered into on the Spin-Off Date.
(xii)    All information furnished by or on behalf of the Transaction Parties to
the NBA Entities in connection with the request for approval of the Proposed
Transactions is true and correct in all material respects and has not contained
any material misstatement or omitted any material statement which would make
such information not misleading.
(xiii)    After giving effect to the Proposed Transactions, except (A) as
described on Schedule 1(xiv), and (B) with respect to shares of MSG that may be
transferred without NBA approval as provided in Section 3 of the Transfer
Consent Agreement, there are no options, warrants, rights (contingent or
otherwise) or convertible securities of any kind entitling any person or entity
to acquire, directly or indirectly, any shares, partnership interests,
membership interests, debt instruments or other economic rights in the
Knickerbockers or any of the Team Parties (“Contingent Interests”), nor does the
Knickerbockers or any of the Team Parties have any obligation to issue any such
Contingent Interests. No Transaction Party is holding its direct or indirect
interest in the Knickerbockers or rights under the Transaction Documents for the
benefit of any other person or entity. After giving effect to the Proposed
Transactions, no Principal Owner presently has any intention of, or agreement or
arrangement with respect to, selling, relocating or otherwise transferring any
of its direct or indirect interests in (a) the Knickerbockers or (b) any other
Basketball-Related Asset. After giving effect to the Proposed Transactions, no
Spinco Party presently has any intention of, or agreement or arrangement with
respect to, selling, relocating or otherwise transferring any of its direct or
indirect interests in the Arena. As used in this Agreement, the term
“Basketball-Related Assets” means, collectively, (a) the Knickerbockers, (b) any
and all other assets used in or related to the ownership or operation of the
Knickerbockers or the performance or


8





--------------------------------------------------------------------------------




exhibition by the Knickerbockers of NBA games in which it is a participant, and
(c) any and all assets arising out of or created or issued by virtue of, as a
result of, or in connection with, the admission or current status of the
Knickerbockers as a member of the NBA, including, without limitation, media
rights, sponsorship rights, rights to attend Knickerbockers games and all rights
to derive revenues from any of the foregoing; “Basketball-Related Assets”
include any agreements to the extent they grant other persons any such rights,
whether or not they include the grant of additional rights. Following the
consummation of the Proposed Transactions, all Basketball-Related Assets (other
than the Arena) will be owned by Knicks LLC and neither Spinco nor any of its
subsidiaries will own any Basketball-Related Assets (other than the Arena).
Following the consummation of the Proposed Transactions, Arenaco will continue
to own the Arena and will be an indirect, wholly-owned subsidiary of Spinco; and
no Team Party will have any direct or indirect ownership interest in Arenaco.
Following the consummation of the Proposed Transactions and for so long as it
remains an affiliate of Knicks LLC, Arena Holdco, Arenaco and any other direct
or indirect subsidiary of Spinco that does not own substantial assets other than
such entity’s direct or indirect ownership interests in the Arena will be an
“Arena Affiliate” for purposes of the NBA Debt Policies; thereafter, such
entities shall not be “Arena Affiliates” for purposes of the NBA Debt Policies
and therefore the Arena and any direct or indirect ownership interests in the
Arena Companies may be pledged to secure the indebtedness or obligations of any
person or entity. For the avoidance of doubt, following the consummation of the
Proposed Transactions, none of Spinco, MSG S&E or any of their respective direct
or indirect subsidiaries that is not an Arena Affiliate shall be subject to the
Arena Indebtedness limitations in the NBA Debt Policies or any NBA restriction
on pledging any of such entity’s assets (other than direct or indirect equity
interests in an Arena Affiliate as provided in Section 1(vii)) provided that it
complies with the foregoing


9





--------------------------------------------------------------------------------




covenant to not own any Basketball-Related Assets (other than the Arena) and
each of the other terms of this Agreement and the Transaction Documents.
(xiv)    Schedule 1(xiv) contains a true and complete list, after giving effect
to the Proposed Transactions, of (x) all of the individuals and entities that
directly or indirectly own interests in the Knickerbockers (other than
shareholders of MSG), and their respective percentage ownership interests in the
Knickerbockers and each intermediate entity; (y) all of the individuals and
entities that directly or indirectly own shares of Class B common stock of MSG
(including the trustees and beneficiaries of any trusts), and their respective
percentage ownership interests in MSG and each intermediate entity; and (z)
except as set forth in clause (y), to the best knowledge of the Principal Owners
and as of the date or dates indicated, all of the individuals and entities that
directly or indirectly own 5% or more of the shares of Class A common stock of
MSG, and their respective percentage ownership interests in MSG and each
intermediate entity. CD, HD and trusts of which they are the sole trustees
collectively own approximately 4.98% of the shares of Class B common stock of
MSG, 1.1% of the total outstanding shares of common stock of MSG and 3.5%% of
the voting power of MSG. CD, HD, JD, descendants of CD and HD, and trusts for
their benefit collectively own all of the shares of Class B common stock of MSG,
approximately 20.6% of the total outstanding shares of common stock of MSG and
approximately 70.7% of the voting power of MSG. After giving effect to the
Proposed Transactions, the Spinco Parties will not own any shares of MSG. Knicks
LLC directly owns the Membership, and owns, leases or has the right to use all
other assets used in or necessary for the customary operation of the Membership
and the performance or exhibition by the Membership of games in which its NBA
team is a participant, and all other assets arising out of or in connection with
the Membership’s status as a member of the NBA.


10





--------------------------------------------------------------------------------




(xv)    The Controlling Owner (as defined in the NBA Ownership Transfer
Policies) of the Knickerbockers shall continue to be JD. Any proposed successor
Controlling Owner shall be subject to the prior approval of the NBA and must
satisfy all requirements of the NBA Rules (as defined in the Transfer Consent
Agreement). The persons serving as the Alternate Governors of the Knickerbockers
shall initially be Andrew Lustgarten and Leon Rose.
(xvi)    All of the intellectual property relating to or used by any of the
Transaction Parties in the operation of the Knickerbockers is owned by Knicks,
LLC, other than intellectual property owned by third parties and licensed to
Knicks, LLC (including pursuant to the Arena License Agreement between Knicks,
LLC and Arenaco).
(xvii)    As of the Spin-Off Date, MSG has cash and cash equivalents in excess
of $100 million and undrawn availability under committed lines of credit in
excess of $200 million, in each case that is available to fund the operations,
liabilities and obligations of Knicks LLC as such funding is required.
(xviii)    None of the Transaction Parties or its Affiliates (other than Knicks
LLC) has any interest in any business that has a relationship with any NBA
player or player agent that would constitute a violation of NBA Rules.


2.    (a)    The Transaction Parties agree that none of the Transaction
Documents (other than the Arena License Agreement and the Sponsorship Sales and
Service Representation Agreement, which include provisions relating to NBA
approval of amendments, modifications, terminations, waivers and supplements)
shall be amended, modified, terminated or waived in any respect, and none of the
Transaction Parties or their Affiliates shall enter into any new agreements,
arrangements or understandings, in each case that change in a material way any
management, control


11





--------------------------------------------------------------------------------




or ownership arrangement or the business transaction presented to and approved
by the NBA without the prior written consent of the NBA. The Arena License
Agreement, the Sponsorship Sales and Service Representation Agreement and the
Team Sponsorship Allocation Agreement shall not be amended, modified,
terminated, waived or supplemented unless approved in advance in writing by the
NBA as provided therein. None of the Transaction Parties shall assign, pledge or
otherwise encumber any of their rights, or delegate any of their duties, under
any of the Transaction Documents, without the prior written consent of the NBA,
and any assignment, pledge, encumbrance or delegation in violation of this
provision shall be void.
(b)    The Principal Owners shall cause Knicks LLC to operate the Knickerbockers
in a first class manner, consistent with the manner in which NBA teams generally
are operated, as determined by the NBA Commissioner; provided that CD, HD and JD
shall not have Financial Responsibility pursuant to this sentence. The Spinco
Parties, CD, HD and JD shall cause Arenaco to operate the Arena in a first class
manner, consistent with the manner in which NBA arenas generally are operated,
as determined by the NBA Commissioner; provided that CD, HD and JD shall not
have Financial Responsibility pursuant to this sentence. For purposes of this
Agreement, “Financial Responsibility” shall mean personal liability for the
debts, liabilities or obligations of, and any obligation to make any capital
contribution or loan to, the applicable Transaction Party or any of its
Affiliates.
(c)    MSG and each other Team Party (including, without limitation, Knicks LLC)
shall at all times pay in the ordinary course and in a timely fashion all of its
expenses, liabilities and obligations (including, without limitation, all dues,
assessments, capital contributions and other amounts payable to the NBA
Entities) and shall maintain sufficient net working capital and cash reserves to
pay such expenses, liabilities and obligations. The Team Parties (other than


12





--------------------------------------------------------------------------------




Knicks LLC) agree jointly and severally to provide Knicks LLC with all required
operating support, financial and otherwise, necessary for Knicks LLC to pay such
expenses, liabilities and obligations as and when due, and to otherwise operate
the Knickerbockers in a first class manner in accordance with Section 2(b).
Subject to complying with the preceding sentence, MSG agrees to provide each
other Team Party with all required operating support, financial and otherwise,
necessary for such Team Party to pay such expenses, liabilities and obligations
as and when due, and to otherwise operate its business in a first class manner
consistent with the operation of the Knickerbockers. Spinco agrees to provide
each other Spinco Party with all required operating support, financial and
otherwise, necessary to operate the Arena in a first class manner in accordance
with Section 2(b) and pay its expenses, liabilities and obligations as and when
due. For the avoidance of doubt, none of CD, HD nor JD shall have Financial
Responsibility pursuant to this provision.
(d)    After the date of this Agreement, (i) the Principal Owners shall cause
Knicks LLC to be party to all agreements exclusively relating to the
Knickerbockers, including agreements granting rights to Basketball-Related
Assets that exclusively relate to the Knickerbockers, (ii) if such agreements
relate to businesses of a Transaction Party or its Affiliate other than the
Knickerbockers, the Transaction Parties shall ensure that there will be a fair
market allocation of revenues and expenses among Knicks LLC and such other
businesses, and (iii) the Principal Owners shall cause all other newly acquired
Basketball-Related Assets that exclusively relate to the Knickerbockers to be
owned directly by Knicks LLC. The Spinco Parties shall not take any action
inconsistent with the provisions of this paragraph.
(e)    From and after the date of this Agreement, (i) the Team Parties agree not
to incur any Enterprise Indebtedness without the prior approval of the NBA and
compliance


13





--------------------------------------------------------------------------------




with the applicable NBA Rules and (ii) the Spinco Parties agree not to incur any
Enterprise Indebtedness without the prior approval of the NBA and compliance
with the applicable NBA Rules.
3.    (a)    Each of the Transaction Parties, on its own behalf and on behalf of
its Affiliates, hereby releases and forever discharges the NBA Entities, each of
the present and future member teams of the NBA (the “NBA Teams”) (other than New
York Knicks, LLC), and each of their respective predecessors, successors,
assigns and affiliates, and the past, present and future direct and indirect
directors, officers, employees, agents, owners, partners, members, managers,
shareholders, governors, affiliates and subsidiaries of each of the foregoing
(collectively, including the NBA Entities and NBA Teams, the “Affiliated NBA
Parties”) from all actions, causes of action, suits, debts, losses, costs,
controversies, damages, liabilities, judgments, claims, and demands whatsoever,
in law, admiralty or equity (collectively, “Claims”), known or unknown and
arising out of or relating to (i) the Proposed Transactions, or (ii) facts,
circumstances, acts or omissions existing or occurring on or prior to the date
of this Agreement relating to the business of the NBA Entities or the game of
NBA, WNBA, NBA 2K League or G League basketball, that any of the Transaction
Parties (or its Affiliates) ever had, now has or hereafter can, shall or may
have against any of them. Each of the Transaction Parties represents and
warrants to the NBA Entities that none of the Claims purportedly released under
the prior sentence has been assigned or transferred to any other party.
Notwithstanding anything to the contrary stated above, the Transaction Parties
are not releasing or discharging the Los Angeles Clippers (or their owners or
affiliated entities) with respect to the ongoing dispute involving their plans
for a new arena in Inglewood, California.
(a)    The release and discharge set forth in Section 3(a) shall not apply to
terminate, modify or amend any contracts or agreements between or among the
Transaction Parties (or their Affiliates) and any of the Affiliated NBA Parties
which were entered into by the Transaction


14





--------------------------------------------------------------------------------




Parties (or their Affiliates) in the ordinary course of their business, or
release or discharge any amounts due in the ordinary course under any of those
agreements.
4.    (a)    The Transaction Parties jointly and severally shall indemnify,
defend and hold harmless each of the Affiliated NBA Parties from and against all
actions, causes of action, suits, debts, obligations, losses, damages, amounts
paid in settlement, liabilities, costs and expenses (including, without
limitation, interest, penalties and reasonable attorneys’ fees and expenses)
(collectively, “Losses”) resulting to, imposed upon, asserted against or
incurred by any Affiliated NBA Party (including, but not limited to, in any
action between any of the Transaction Parties and any Affiliated NBA Party) in
connection with or arising out of (i) the Proposed Transactions or any
transactions or other acts or occurrences relating to the Proposed Transactions;
(ii) any breach or misrepresentation by any of the Transaction Parties under
this Agreement; (iii) any act or omission (or alleged act or omission), whether
on, prior to or after the date of this Agreement, by or on behalf of any of the
Transaction Parties or their respective past, present or future Affiliates,
except that in the case of Losses suffered by owners of NBA Teams or their
affiliates (other than their NBA Teams and the NBA Entities), such Losses must
arise from acts or circumstances related to the business of the NBA Entities or
the game of NBA, WNBA, NBA 2K League or G-League basketball, and in the case of
Losses suffered by NBA Teams or their affiliates (other than the NBA Entities),
such Losses shall not include damages payable by such NBA Team or affiliate to a
Transaction Party in a proceeding in which such Transaction Party is the
prevailing party, or expenses incurred by such NBA Team or affiliate in such
proceeding; or (iv) any Claim (other than a Claim against a particular NBA Team
or its owners) by an Affiliate of any of the Transaction Parties that would have
been released by such Affiliate under Section 3(a) (after giving effect to
Section 3(b)) if it had been defined as an “Transaction Party” for purposes of
this Agreement. Notwithstanding anything to the


15





--------------------------------------------------------------------------------




contrary stated above, the Transaction Parties are not indemnifying the Los
Angeles Clippers (or their owners or affiliated entities) with respect to the
ongoing dispute involving their plans for a new arena in Inglewood, California.
(a)    Upon the request of the NBA, the applicable Transaction Parties shall
advance to the NBA or another indemnified party an amount equal to any Losses as
those Losses are incurred; provided that in a proceeding between a Transaction
Party or its Affiliate and an NBA Team or its affiliate (other than their NBA
Teams and the NBA Entities), such Losses must only be advanced upon a final
determination that the Transaction Party or its Affiliate is liable in such
proceeding.
(b)    None of the Affiliated NBA Parties shall be entitled to bring an
indemnification claim against any of the Transaction Parties under this Section
4 without the approval of the NBA Commissioner.
(c)    Any Affiliated NBA Party claiming a right of indemnity hereunder shall
give the indemnifying party prompt notice of the claim, action, suit, proceeding
or circumstance giving rise to the potential Losses and shall afford the
indemnifying party the opportunity to participate in the defense of such claim,
action, suit or proceeding; provided, however, that the failure of any
Affiliated NBA Party to give such prompt notice shall not affect its right to
receive indemnification under this Agreement except to the extent the
indemnifying party is materially and adversely affected by the failure.
5.    Each Transaction Party acknowledges that from time to time it and one or
more of the NBA Entities will jointly retain one or more law firms or experts to
represent and advise them (“League Advisors”). Each Transaction Party agrees and
consents to the representation of the NBA Entities and the other NBA Teams by
League Advisors in connection with any and all


16





--------------------------------------------------------------------------------




controversies and disputes, including any litigation or other adversarial
proceeding adverse to such Transaction Party. In any such adverse
representation, the current or prior representation of such Transaction Party by
that League Advisor, and the information that was conveyed to that League
Advisor in the course of such representation, shall not be asserted as, and
shall not constitute, a basis to disqualify that League Advisor from the adverse
representation.
6.    Any notice or other communication under this Agreement shall be in writing
and shall be considered given when delivered personally, sent by reputable
overnight courier or mailed by registered mail, return receipt requested, to the
parties at the addresses set forth above (or at such other address as a party
may specify by notice similarly given).
7.    This Agreement and the Closing Certificate contain the entire agreement of
the parties hereto with respect to the Proposed Transactions, and supersedes all
prior agreements or understandings, whether written or oral, relating to the
subject matter hereof; provided that nothing in this Agreement or the Closing
Certificate shall (a) amend, terminate or waive any of the terms or provisions
(including representations and indemnities) of any Agreement and Undertaking or
other agreement or certificate executed by any of the Transaction Parties prior
to the date of this Agreement, or (b) affect any rights or Claims of the
Affiliated NBA Parties, or liabilities or obligations of any of the Transaction
Parties or other parties, under any such Agreement and Undertaking or other
agreement or certificate arising or accrued through the date of this Agreement,
each of which shall remain in full force and effect. Notwithstanding the
foregoing or anything to the contrary in this Agreement, the Transaction Parties
and the NBA confirm that after the Spin-Off Date: (i) no Spinco Party shall have
any further obligation under Section 1, the second sentence of Section 2 or the
second sentence of Section 4(b) of the 2015 Agreement and Undertaking, (ii) MSG
shall have not have any further obligation to provide operating support to any
Spinco Party


17





--------------------------------------------------------------------------------




under the third sentence of Section 4(b) of the 2015 Agreement and Undertaking,
(iii) no Spinco Party shall have any obligation under Section 7(a)(ii) or (iii)
of the 2015 Agreement and Undertaking for breaches, acts or omissions of any
Team Party occurring after the Spin-Off Date, (iv) the first sentence of Section
2 of the 2015 Agreement and Undertaking shall remain applicable to the Spinco
Parties provided that the first sentence of Section 2 of the 2015 Agreement and
Undertaking shall not be violated with respect to any NBA Entity or any NBA Team
by any position or action taken by the Spinco Parties or their subsidiaries in
the ordinary course of their respective businesses at any time after they are no
longer affiliates of Knicks LLC, and (v) no Team Party shall have any obligation
under Section 7(a)(ii) or (iii) of the 2015 Agreement and Undertaking for
breaches, acts or omissions of any Spinco Party occurring after the Spin-Off
Date. MSG NYK Holdings agrees to be bound by and comply with each provision of
any Agreement and Undertaking and any Transfer Consent Agreement executed by any
of the Transaction Parties prior to the date of this Agreement applicable to
Knicks Holdings, including, without limitation, the 2015 Agreements. Each of the
New Trusts agrees to be bound by and comply with each provision of any Agreement
and Undertaking and any Transfer Consent Agreement executed by any of the
Transaction Parties prior to the date of this Agreement applicable to Trusts (as
defined in the 2015 Agreement and Undertaking), including, without limitation,
the 2015 Agreements.
8.    This Agreement shall be governed by and construed in accordance with the
law of the State of New York applicable to agreements made and to be performed
entirely in New York. Pursuant to Article 24(h) of the NBA Constitution, the
provisions of this Agreement shall be interpreted by the NBA Commissioner.
9.    Subject to Section 3(b) of the Transfer Consent Agreement, in the event of
any breach by any of the Transaction Parties of its agreements contained herein,
in addition to all


18





--------------------------------------------------------------------------------




other legal and equitable rights and remedies available to the NBA Entities and
the NBA Teams (including, without limitation, the authority of the NBA
Commissioner to impose fines and other penalties under Article 24 of the NBA
Constitution), such breach shall constitute a failure to fulfill a contractual
obligation within the meaning of Article 13(d) of the NBA Constitution, and
shall entitle the NBA Entities and NBA Teams to exercise all rights and remedies
against Knicks LLC and any other applicable Team Party as if Knicks LLC or such
Team Party had itself committed such breach.
10.    The covenants and agreements by the Transaction Parties contained in this
Agreement shall be construed as several covenants by each of the Transaction
Parties in favor of the NBA Entities that may be relied on solely by the NBA
Entities, and not as covenants between any of the Transaction Parties.
Accordingly, any of such covenants and agreements, and any of the
representations made by the Transaction Parties in this Agreement, may be
waived, amended, consented to or otherwise approved by the NBA Entities, on the
one hand, and the particular Transaction Party to which such covenant, agreement
or representation applies, on the other hand, without the consent or approval of
any other party, including, but not limited to, in cases where one or more other
Transaction Parties has made the same or a similar covenant, agreement or
representation that is not being waived, amended, consented to or otherwise
approved by the NBA Entities as to such Transaction Party, as applicable. The
covenants and agreements by the Principal Owners contained in this Agreement
shall apply to them in their capacities as owners of an interest in the
Membership and otherwise.
11.    As used in this Agreement, the term “Affiliate” means: (a) with respect
to a specified person or entity, (i) any other person or entity directly or
indirectly controlled by, controlling or under common control with the specified
person or entity, (ii) any person who is an


19





--------------------------------------------------------------------------------




officer, director or trustee of, or serves in a similar capacity with respect
to, the specified entity, (iii) any other person or entity that, directly or
indirectly, is the beneficial owner of 50% or more of any class of equity
interests of the specified entity, or of which the specified person or entity,
directly or indirectly, is the owner of 50% or more of any class of equity
interests, and (iv) the spouse, children and other lineal descendants
(collectively, “Relatives”) of the specified person, any trust for the benefit
of the specified person or his or her Relatives, and any entity directly or
indirectly controlled by one or more Relatives of the specified person; and (b)
with respect to each Principal Owner, (i) each direct or indirect owner of Class
B common stock of MSG (including trusts and trustees and beneficiaries of
trusts), and their respective Affiliates, and (ii) each other Transaction Party
and its Affiliates. For the avoidance of doubt, each of MSG, Spinco and their
direct and indirect subsidiaries are Affiliates of each the Principal Owners as
of the date of this Agreement and the Spin-Off Date.
12.    The Transaction Parties acknowledge and agree that the NBA’s approval of
the Proposed Transactions is subject to: (i) the Spin-Off being consummated on
the Spin-Off Date strictly in accordance with the Distribution Agreement and the
other applicable Transaction Documents, (ii) the Transaction Parties executing
and delivering to the NBA a certificate dated the Spin-Off Date in the form
attached as Exhibit A hereto (the “Closing Certificate”), and (iii) the
ownership structure of the Transaction Parties upon consummation of the Proposed
Transactions conforming to Schedule 1(xiv) hereto. If any condition in the
foregoing clauses (i)-(iii) is not satisfied, the approval of the NBA with
respect to the Proposed Transactions (but not the representations, warranties
and obligations of the Transaction Parties hereunder) shall be void ab initio.
MSGE Group agrees to cooperate in good faith with the NBA to update Schedule 1
and Schedule 2 to the Team Sponsorship Allocation Agreement within thirty (30)
days after the date


20





--------------------------------------------------------------------------------




hereof to reflect the allocations among (i) Team Sponsorship Assets, Arena Game
Shared Sponsorship Assets and Non-Team Sponsorship Assets (each as defined in
the Arena License Agreement) and (ii) Knicks LLC, New York Rangers, LLC and the
other applicable subsidiaries of MSG Sports.
13.    This Agreement may be executed in counterparts, which together shall
constitute the same instrument.
[Signature pages follow]




21





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement, intending to be bound hereby, as of the date first written above.
 
 
 
 
NATIONAL BASKETBALL ASSOCIATION
 
 
 
 
 
 
By:
/s/ Richard Buchanan
 
 
Name: Richard Buchanan
Title: General Counsel










--------------------------------------------------------------------------------






 
NEW YORK KNICKS, LLC
 
 
 
 
 
 
By:
/s/ James L. Dolan
 
 
Name: James L. Dolan
Title: Executive Chairman and Chief Executive Officer
 
 
 
 
WESTCHESTER KNICKS, LLC
 
 
 
 
 
 
 
By:
/s/ James L. Dolan
 
 
Name: James L. Dolan
Title: Executive Chairman and Chief Executive Officer
 
 
 
KNICKS GAMING, LLC
 
 
 
 
 
 
 
By:
/s/ James L. Dolan
 
 
Name: James L. Dolan
Title: Executive Chairman and Chief Executive Officer
 
 
 
 
KNICKS HOLDINGS, LLC
 
 
 
 
 
 
 
By:
/s/ James L. Dolan
 
 
Name: James L. Dolan
Title: Executive Chairman and Chief Executive Officer
 
 
 
MSG NYK HOLDINGS, LLC
 
 
 
 
 
 
 
By:
/s/ James L. Dolan
 
 
Name: James L. Dolan
Title: Executive Chairman and Chief Executive Officer










--------------------------------------------------------------------------------






 
MSG SPORTS, LLC
 
 
 
 
 
 
 
By:
/s/ James L. Dolan
 
 
Name: James L. Dolan
Title: Executive Chairman and Chief Executive Officer
 
 




 
THE MADISON SQUARE GARDEN COMPANY
(to be renamed Madison Square Garden Sports Corp.)
 
 
 
 
 
 
 
By:
/s/ James L. Dolan
 
 
Name: James L. Dolan
Title: Executive Chairman and Chief Executive Officer
 
 














--------------------------------------------------------------------------------






 
MSG ARENA, LLC
 
 
 
 
 
 
By:
/s/ Andrew Lustgarten
 
 
Name: Andrew Lustgarten
Title: President
 
 
 
 
MSG ARENA HOLDINGS, LLC
 
 
 
 
 
 
 
By:
/s/ Andrew Lustgarten
 
 
Name: Andrew Lustgarten
Title: President


 
MSG ENTERTAINMENT GROUP, LLC
(formerly MSG Sports & Entertainment, LLC)
 
 
 
 
 
 
 
By:
/s/ Andrew Lustgarten
 
 
Name: Andrew Lustgarten
 
 
Title: President
 
 
 
 
MSG NATIONAL PROPERTIES, LLC
 
 
 
 
 
 
 
By:
/s/ Andrew Lustgarten
 
 
Name: Andrew Lustgarten
Title: President
 
 
 
 
MSG ENTERTAINMENT SPINCO, INC.
(to be renamed Madison Square Garden Entertainment Corp.)
 
 
 
 
 
 
 
By:
/s/ Andrew Lustgarten
 
 
Name: Andrew Lustgarten
Title: President










--------------------------------------------------------------------------------








 
 
CHARLES F. DOLAN, individually and as
Trustee of the Charles A. Dolan 2018 Grantor Retained Annuity Trust #1M and 2019
Grantor Retained Annuity Trust #1M


/s/ Charles F. Dolan
 
 
Charles F. Dolan
 
 
 
 




 
 
 
HELEN A. DOLAN, individually and as
Trustee of the Helen A. Dolan 2018 Grantor Retained Annuity Trust #1M and 2019
Grantor Retained Annuity Trust #1M


/s/ Helen A. Dolan








 
Helen A. Dolan


 
 
JAMES L. DOLAN, individually 



/s/ James L. Dolan
 
 
James L. Dolan
 
 
 
 
 
 












